Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 13 May 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 4.
Reval 1/13 May 1814.

What can I say to my beloved friend, but that I am still the prisoner of the ice and the winds?—It is a poor Consolation, but the only one I have that they are both in Coalition to prevent my departure—The Winds which last Summer when we expected Mr Gallatin and Mr Bayard, seemed to have taken a lease for Years at East, now adhere with no less obstinacy to the Westward, and untill they relent, I am fixed here—a mournful Reveller—like Patience on a Monument—Smiling at Grief.
About half a Mile from my lodgings there is a hill, upon which stands the Castle of the City, and which overlooks the Harbour, and the Gulf, even over to the Finland side—At the summit of the Rock, the descent is as abrupt and perpendicular as that of Königstein, though not a fifth part so high. A learned Historian of the Province, who beguiles my lonesome hours, mentions an incident upon this hill, as one of the derivations of the name of the place—The City, he says was built about the year 1200, by Waldemar 2. King of Denmark—That while it was building, he was accustomed to hunt in the vicinity, and that he once pursued a Roe to the top of this Hill, where in her attempt to escape she leapt from the precipice and broke her Neck—Upon which Waldemar determined to call his City Reh-fall—which name in the usual decays of Time has degenerated into that of Reval.—To this hill I regularly repair once every day; not to hunt, nor yet to break the neck of a Roe, but to look abroad upon the gulph, in the hope of seeing only Land and Water. As regularly hitherto I have found the gulph beset with masses of floating ice, and untill they disappear, Reval must be the island of Calypso for my Ulysses.
The Oracle of political news here is a Riga Gazette, called the Zuschauer; that is, the Spectator—It comes twice a week, and Mr Rodda has the obliging attention of sending it to me. I find in it news enough—As much as I am desirous to know—The War in France has ended in such a singular manner that I am perfectly at a loss what to think about it—They say that in the Typhon’s of the East India Seas, there is sometimes an instantaneous transition from a furious hurricane to a total calm—It is the aptest emblem of the present Moment— But the Calm is as dangerous as the Storm, and it is generally very quickly followed by a Tempest equally tremendous, from the opposite quarter—In neither of these respects do I apprehend that the parallel will hold. But when Napoleon shall be fairly and completely out of the way, and out of the Question, (which he is long before this) we shall have the opportunity of ascertaining, whether the Allies have really been thinking they had nothing to do but to crush him, and whether the Peace of the World is really to be secured by his removal.
I perceive by an Article from London of 12. April in this Newspaper that Mr Gallatin and Mr Bayard had just then arrived in England—But there is nothing yet said of the arrival of our other Commissioners at Gothenburg. I think it probable Mr Bayard will stay in England, untill he hears from them.
While I am writing, I this instant receive your letter of 17/29 April, and was not only surprized but delighted at the sight of your hand-writing—It must have been laying here at the Post Office, at least a week; for I did not think of sending there to enquire if there were any letters for me; and they I suppose did not know of my being here untill now.
I told Mr Smith that I should authorize you to open any letters which might be received in my absence, from our family relations in America—I intended to have spoken to you on the subject both on the day of my departure, and on the preceding day; but it escaped my recollection—I now authorize you to open all private letters addressed to me which you may receive; and request you then to forward them to me by the Post.
As I do not think Indignation a very suitable sentiment for a child of any age, with regard to his Parent, and as I am very sure it is one which Charles never could be warranted to indulge, I am less affected by that part of his feelings than by his sorrow.—Not a day, and I might almost say not an hour has passed away since I left him but I have longed to have him with me, and felt the pain of the separation from him—But I believed that separation most expedient both for him and me, and submitted to it as to a necessary inconvenience. I share most cordially in his wish that I may soon return to him and you, or that you and he may return to me; in the mean time he must take care by his good and dutiful behaviour to be the consolation and joy of his Mama.
I have seen a very splendid account taken from the Russian Invalid of the Te Deum at the Cazan, and the first Night’s Illumination at St: Petersburg; and large Stories have been in circulation here about the cost of that blazing idea.—Such as that the subscription to light up the commercial Club was 40000 Rubles’—That the Merchants at the Exchange made up a purse of 50000 Rubles and presented it to General Kutuzoff for bringing the news that Paris was taken—That the Tower of Babel, was lighted by a job, and that the contractor asked 20,000 Rubles for it, and actually received 10000; and more in the same style—But the most astonishing report is that the fall of Paris produced no great Sensation at London, and the only way I have heard an attempt to account for this insouciance, is that it was considered as a high prize which would have been a bonne bouche for Lord Wellington.
Saturday 14. May.
I have revived a very old acquaintance—Yesterday a Gentleman called upon me, and enquired whether I had been in Stockholm about thirty-two years ago, in company with an Italian, named Count Greco—On my answering in the affirmative, he asked if I remembered having visited with the Count, and a Swedish Gentleman named Wadström the Cabinet of mechanical inventions belonging to the Academy of Sciences—I did remember it very distinctly—He then told me that he was at that time the keeper of the Cabinet, and had shewn it to us—That his name was Norberg; that he had now been for some years in the Russian service, and resided in the neighbourhood of this City—He invited me to his house, where he told me, if I still retained my taste for the sight of mechanical inventions he could gratify my curiosity—I accordingly went there in the afternoon with Mr Rodda who had introduced him to me—He shewed me a number of very ingenious inventions; some for use and some for amusement.—He is a man, much of the same turn of mind as General Betancourt, and is now engaged here in great works for enlarging and improving the Harbour of this place—I had no recollection of his Person, neither had he of mine; but I have now a faint remembrance of his name, and the visit to the Cabinet of the Academy is as clear upon my Memory as if it had happened last week.
There was another visitor who came the day before Yesterday, and introduced himself to me by the name of Major Reiners. His object was to tell me that he had a foster-Son, a youth of about fourteen, who wanted to go and seek his Fortune in America; and would be glad to go in my suite—Yesterday he came and brought with him the lad himself—But he had no Passport—I am not now going to America—and when I do go, it will not be with a suite—I made my excuses as civilly as I could to the Major, who must recur to some other plan for the establishment of his foster-son.
I am ever affectionately yours
A.